Filed 11/30/20 P. v. Fox CA1/1
Opinion following transfer from Supreme Court
                NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
certified for publication or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                 FIRST APPELLATE DISTRICT

                                             DIVISION ONE


 THE PEOPLE,
            Plaintiff and Respondent,
                                                               A153133
 v.
 BRIAN K. FOX,                                                 (San Francisco City and County
                                                               Super. Ct. No. SCN225583-02)
            Defendant and Appellant.


        MEMORANDUM OPINION1
        After his co-defendant stole a camera from two tourists in San
Francisco, defendant Brian K. Fox shot at the tourists as he and the co-
defendant fled. Fox was charged with eight felony counts, including two
counts of attempted murder, and several firearm enhancements. To resolve
his case, he pleaded guilty to a single count of robbery, admitted to personally
using a firearm during the offense, and agreed to be sentenced to 15 years in
prison, including 10 years for the firearm enhancement.2 In October 2017,
the trial court accepted the plea and sentenced Fox in accordance with it.


       We resolve this case by a memorandum opinion pursuant to
        1

California Standards of Judicial Administration, section 8.1(2).
       Fox was convicted of robbery under Penal Code section 211, and the
        2

firearm enhancement was found true under Penal Code section 12022.5,
                                                        1
      On appeal, Fox originally contended that under Senate Bill No. 620
(2017–2018 Reg. Sess.) (Senate Bill No. 620), which took effect a few months
after he was sentenced, he was entitled to a remand not for the purpose of
seeking to withdraw his plea but for the purpose of asking the trial court to
exercise its discretion under the new legislation to strike the firearm
enhancement, potentially reducing his negotiated sentence by 10 years.
Perceiving no legislative intent to authorize trial courts to reduce agreed-
upon sentences while otherwise permitting defendants to retain the benefits
of their plea agreements, we concluded that he could obtain relief under the
new legislation only if he first sought to withdraw his plea. We considered
the appellate claim to be in effect a challenge to the validity of his plea, and
since Fox had not obtained a certificate of probable cause to file the appeal,
we dismissed it on May 3, 2019. (People v. Fox (2019) 34 Cal.App.5th 1124;
see also California Rules of Court, rule 8.304.)
      The following month, Fox filed a petition for review in the California
Supreme Court. The Supreme Court granted the petition and deferred
further action pending its decision in People v. Stamps, S255843. Stamps,
which was decided in June 2020, involved Senate Bill No. 1393 (2017–2018
Reg. Sess.), legislation that gave trial courts discretion to strike serious-
felony enhancements. (People v. Stamps (2020) 9 Cal.5th 685, 692–693
(Stamps).) Stamps held that the defendant did not need a certificate of
probable cause to obtain a remand for the trial court to exercise its discretion
under the new law, which took effect after he entered a plea agreement for a
specified term. (Id. at p. 692.) Stamps reasoned that such an appellate claim



subdivision (a), which provides for a three-, four-, or ten-year sentence for the
personal use of a firearm during a felony or attempted felony. All further
statutory references are to the Penal Code.
                                        2
“does not constitute an attack on the validity of [the] plea because the claim
does not challenge [the] plea as defective when made.” (Id. at p. 696.)
      Stamps agreed with us, however, that a defendant is not entitled to
have the trial court “exercise its discretion to strike [an] enhancement but
otherwise maintain [a] plea bargain” for a specified term. (Stamps, supra,
9 Cal.5th at p. 692.) Rather, if a trial court exercises its discretion to strike
an enhancement on remand, the prosecution is entitled to withdraw from the
plea agreement, and the court is entitled to withdraw its approval of the
agreement. (Id. at pp. 707–708.) Recognizing that its holding might change
the defendant’s “calculus in seeking relief under Senate Bill 1393,” the
Supreme Court emphasized that “it is ultimately [a] defendant’s choice”
whether to ask a trial court to exercise its new discretion on remand. (Id. at
p. 708.)
      On October 14, 2020, the Supreme Court remanded Fox’s case to us
with directions to vacate our prior decision and reconsider the matter in light
of Stamps. Fox submitted supplemental briefing in which he argued that he
is entitled to a limited remand, as set forth in Stamps, for the opportunity to
seek relief under Senate Bill No. 620. The Attorney General did not submit
supplemental briefing, and we agree with Fox’s proposed disposition.
      Accordingly, we vacate our decision of May 3, 2019, remand the matter
for the limited purpose of allowing Fox to request relief under Senate Bill
No. 620, and otherwise affirm the judgment. If Fox chooses not to request
relief, or the trial court “declines to exercise its discretion under section 1385,
that ends the matter and [Fox’s] sentence stands.” (Stamps, supra, 9 Cal.5th
at p. 707.) But “if the court is inclined to exercise its discretion” in Fox’s
favor, the prosecution will be entitled to withdraw from the plea agreement,




                                         3
and the court will be entitled to withdraw its approval of the plea agreement.
(Id. at pp. 707–708.)




                                      4
                                _________________________
                                Humes, P.J.




We concur:




_________________________
Banke, J.




_________________________
Sanchez, J.




People v. Fox A153133

                            5